DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claim 1; Rodyniuk et al., Patent No.: US 5282587 A	, in view of GRAEFE, Patent No.: DE 4421296 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “A protective cover ... comprising: an anchoring system .., a tarpaulin integral ..., a deployment device ..., at least one electromagnet fixed to the face of the tarpaulin which comes against the wing, ..., a remote control, and a control system comprising a control unit in communication with the remote control, ..., in order to make the tarpaulin move from the retracted position to the deployed position, then for activating each electromagnet in order to make the electromagnet change from the deactivated state to the activated state and wherein, when the control unit receives deactivation information from the remote control, the control unit is configured for deactivating each electromagnet in order to make the electromagnet change from the activated state to the deactivated state”. 

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “a protective aircraft/wing cover”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claim1 limitations. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

Rodyniuk; Michael et al., US 5282587 A, Aircraft wing cover and method of attachment;
Remarks: Discloses a device and a method for a protective cover positioned on the upper surface of an aircraft wing to prevent significant ingress of air, protecting the upper surface.
However, fails to disclose the claim elements at step 1 above.

GRAEFE TORSTEN, DE 4421296 A1, Protective cover for small aircraft; 
Remarks: Discloses a protective cover for small aircraft and consists of polyester fabric whose picks and warp ends adjoin each other directly. The fabric is equipped with an elastically flexible covering layer applied by means of spraying an adhesive. The cover elements are fastened on the aircraft  by means of clamp belts sewn on the outside of the elements.
However, fails to disclose the claim elements at step 1 above.

Crandley; William R., US 5611501 A, Aircraft wing protective cover system;
Remarks: Discloses an aircraft wing protective cover system which is secured on an aircraft wing to cover and protect the wing from snow and ice build-up during winter weather includes a cover sheet configured to overlie the upper surface of an aircraft wing and to extend around and under the forward edge of the wing. 
However, fails to disclose the claim elements at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-7 are allowed;
Claim 1 is allowed independent claim.
Claims 2-7 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 
   
    PNG
    media_image1.png
    528
    728
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    613
    599
    media_image2.png
    Greyscale
                             
                                     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665